 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.36
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Stringtown Mill Bill of Sale


 
This Bill of Sale is entered into as effective this 21st day of December 2007,
by and between SNH Investments, LLC ('Seller"), a Colorado limited liability
company with offices at 6200 S. Vivian St., Littleton, CO 80127 and Calais
Resources Inc. (Buyer) a British Columbia corporation with the address of PO Box
653 Nederland, CO 80444.


 
For and in consideration of the payment of the Purchase Price provided herein
and the terms and conditions of this Bill of Sale, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.   Seller agrees to sell and Buyer agrees to buy all of the Seller's rights,
title and interest in and to all personal property, fixtures, equipment,
machinery, buildings, structures and improvements at and in the Stringtown Mill
located near Leadville, CO, including, but not limited to, all of the items on
the list attached hereto as Exhibit A and by this reference incorporated herein
and all agreements relating thereto, including, without limitation, any
warranties, service agreements or guarantees from any manufactures,
distributors, vendors or other third parties concerning any such item
(hereinafter collectively referred to as the "Mill and Equipment").

2.   Buyer agrees to pay Seller for the Mill and Equipment, only a partial list
of which is attached as Exhibit A, the equivalent of Sixty Thousand Dollars (US$
60,000) through the issuance by Buyer to Seller of 750,000 shares of the Buyer's
common stock priced at US$0.08 per share (the "Shares"). In addition the Buyer
agrees to issue 750,000 warrants with a strike price of US$0.12 / share to
expire in each case 5 years from the effective date. Seller acknowledges and
understands that the Shares, the warrants described above and any shares
obtained upon exercise of such warrants will be restricted securities subject to
the limitations on transfer provided by the Securities Act of 1933 and the rules
and regulations promulgated thereunder. As a precondition to the issuance of the
Shares, Seller will be required to review and execute the Calais Resources
subscription agreement attached as Exhibit B. This Bill of Sale and the attached
subscription agreement shall be executed at or prior to a closing scheduled for
a time and location mutually agreed to by the parties, but no later than Friday
December 14, 2007. Buyer shall have access to and full right and authority to
remove the Mill and Equipment from its present location at any time or from time
to time after the payment of the Purchase Price to Seller; provided.



 
1

--------------------------------------------------------------------------------

 

however, that Buyer agrees to remove all of the Mill and Equipment no later than
August 31, 2008.


3.   Notwithstanding any other provisions herein to the contrary, it is
expressly understood and agreed that the Buyer shall have the right, but not the
obligation, to remove any foundation of any building or other structure at or
constituting part of the Stringtown Mill, It is, moreover, agreed that Buyer is
purchasing only the Mill and Equipment and shall be in no way responsible for
the operation of the Mill or for any remediation or reclamation activity at or
in the vicinity of the Mill. Buyer shall make reasonable efforts to clean up any
debris or trash that Buyer creates during the removal of the Mill and Equipment.


4.   Seller makes no representation or warranties whatsoever, either express or
implied, as to the maintenance, repair, condition, design, workmanship,
suitability, utility or marketability of the Mill and Equipment or any portion
thereof; including without limitation, any implied or express warranty of
merchantability or fitness for any particular purpose, it being the express
understanding of Buyer that it is purchasing the Mill and Equipment in its
present condition and state of repair on an "as is" and "where is" with "all
faults" basis.


5.   As a precondition to Buyer's obligations under this Agreement, Seller
hereby warrants and represents to Buyer that neither the Mill nor the Equipment
nor the site thereof has been designated as contaminated or is otherwise the
subject of any current or threatened environmental claims by any local, state or
federal governmental authority, and that Seller is not aware of any
contamination or environmental hazard that might lead to such designation.
Seller agrees to indemnify and hold the Buyer harmless from and against any and
all claims, demands, actions and losses which: (a) arise out of or are in anyway
related to the ownership and operation of the Mill and Equipment prior to
removal of the Mill and Equipment by the Buyer from their present location; (b)
arise out of or are in any way related to claims made by third parties with
respect to which the Buyer gives or may give notice to the Seller at any time or
from time to time after the effective date of this Bill of Sale; or (c)
constitute or are alleged to constitute violations of any Environmental Laws. As
used herein, the term "Environmental Laws" shall mean any and all laws, statues,
regulations, rules, orders, ordinances, permits or determinations of any
governmental authority pertaining to health or to conservation or protection of
the environment, wildlife, or natural resources in effect in any and all
jurisdictions in which the Mill and Equipment is located or otherwise having
jurisdiction over any matters related thereto, including, without limitation,
the Clean Air Act, as amended, the Federal Water Pollution Control Act, as
amended, the Safe Drinking Water Act, as amended,

 
2

--------------------------------------------------------------------------------

 

the Comprehensive Environmental Response Compensation n and Liability Act
("CERCLA"), as amended, the Superfund Amendments and Reauthorization Act of 1986
("SARA"), as amended, the Resource Conservation and Recovery Act ("RCRA"), as
amended, the Hazardous and Solid Waste Amendments Acts of 1984, as amended, the
Toxic Substances Control Act, as amended, the Federal Mine Safety and Health Act
of 1977 ("FMSHA"), as amended, and the Occupational Safety and Health Act
("OSHA") as amended. In the context of actions threatened or initiated against
the Buyer under any Environmental Laws, terms such as "hazardous substances",
"Release", and "threatened release" shall have the meanings specified in CERCLA;
provided, however, that to the extent that the laws of the State of Colorado in
the Mill and Equipment is located are applicable and have statues, definitions,
rules and regulations that are broader or more stringent than that specified in
CERCLA, RCRA, SARA, FMSHA and/or OSHA, that broader or more stringent scope,
meaning or definition shall apply with respect thereto in the context of this
Bill of Sale.


6.   If Buyer receives a complaint or notice of the commencement of any action
or proceeding or the assertion of any claim or demand by any third-party or of
the imposition of any penalty or assessment against Buyer for which indemnity
may be sought and is sought by the Buyer under this Bill of Sale, the Buyer
shall promptly provide the Seller with notice thereof. As and if requested by
Buyer, Seller shall participate in and assume the defense, appeal or settlement
of any such claims through counsel selected by Seller and approved by Buyer
which approval shall not be unreasonably withheld or delayed. Buyer and Seller
shall fully cooperate in connection with the defense, appeal or settlement of
any claims within thirty (30) days after receipt of notice thereof from the
Buyer, the Buyer shall have the right to undertake the defense, appeal or
settlement of any such claim at the expense of and for the account of the
Seller. The Buyer shall be entitled, to participate in the defense of any such
claim provided that the Seller shall pay the attorneys' fees and costs of the
Buyer if the employment of separate counsel is deemed necessary or advisable by
the Buyer. The Seller shall obtain the prior written approval of the Buyer for
any settlement, which shall not unreasonably withheld or delayed.


7.   The obligations of the Seller pursuit to this Bill of Sale shall survive
indefinitely the closing of the purchase of the Mill and Equipment.


8.   This Bill of Sale shall be interpreted and enforced pursuant to the laws of
the State of Colorado and any applicable federal laws. The parties agree that
any action brought to enforce or interpret any terms and provisions of this Bill
of Sale or for any claim or

 
3

--------------------------------------------------------------------------------

 

cause of action arising out of or relating to this Bill of Sale shall be brought
by either party in federal or state court in the State of Colorado.
 
9.   This Agreement contains the entire agreement between the parties and
supersedes any prior written or oral agreements or understanding concerning the
same subject manner. This Bill of Sale may be signed in counterparts and
counterparts taken together shall be considered by the parties as constituting
one agreement as though both parties had signed the same document.

 
IN WITNESS WHEREOF, Buyer and Seller have executed this Bill of Sale as
effective on the date first above written.


 
SELLER:
 
SNH INVESTMENTS, LLC


/s/ Nicholas Michael                               
Nicholas Michael
Manager


 
BUYER:


 
Calais Resources, Inc.
 
/s/ David K. Young                               
David K. Young
President and CEO

 
4

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENTS


 
STATE OF COLORADO
 
COUNTY OF JEFFERSON
 
The foregoing Bill of Sale was acknowledged before me on this 21 day of December
2007 by Nickolas Michael, as manager of SNH Investments LLC, a Colorado LLC on
behalf of that LLC.




 
Witness my hand and official seal,
 
/s/

My Commission expires:  01/26/2010
 
 
STATE OF COLORADO
 
COUNTY OF JEFFERSON
 
The foregoing Bill of Sale was acknowledged before me on thisday of December
2007 by David K. Young, as President and CEO of Calais Resources Inc. a British
Columbia, Canada corporation, on behalf of the corporation.


 
Witness my hand and official seal,


 
My Commission expires:


 


 
5

--------------------------------------------------------------------------------

 
Stingtown Mill
 
Number
Description
     
1
Water Truck. Diesel
     
2
Marcy Ball Mill, 5'x 6'
     
3
Shaft and pulley drive for ball mill
     
4
100 hp motor for ball mill
     
5
Bull Gear for Marcy Mill & pallet of liners
     
6
Amalgamation Drum
     
7
Denver Mineral Jig, 12" x 18"
     
8
Laboratory concentrating table
     
9
Six inch x 15 foot conveyor
     
10
Dump truck, 20 ton, dual axle, Intemation H
     
11
Steel building
     
12
 
Model and/or Serial Number
13
       
14
Coarse Ore Bin, wood, with flow gate
     
15
Small vibrating screen
     
16
Jaw Crusher
     
17
Roll Crusher, 16" x 10" face,
     
18
take-away conveyor
     
19
Bucket elevator
     
20
transfer conveyor 18"
     
21
Fine ore bin, 25-30 ston capacity
     
22
Feeder conveyor
     
23
Marcy Ball Mill, 5'x 6'
     
24
Denver Mineral Jig, 12" x 18"
     
25
Spiral classifier
     
26
Magnetic separator
     
27
Denver Mineral Jig, 12" x 18"
     
28
Denver Mineral Jig, 12" x 18"
     
29
Diester concentrating table full size
     
30
Wiffley concentrating table
     
31
Concentrating bowl - Neffco
     
32
Concentrating bowl • Neffco
     
33
Flotation cells one bank of 6,24"x24"
     
34
Flotation cells one bank of 6,24"x24"
     
35
Conditioning tank
     
36
Reagent addition machines
     
37
Concentrate Filter
     
38
Vacuum pump
     
39
5000 gallon water tank
     
40
5000 gallon water tank
     
41
1000 gallon water tank
     
42
       
43
Gasoline powered Welder
     
44
CAT 931 track loader, arrange#653600
sn 7803743
 
45
engine for the above loader, #4N169
sn45V15073
 
46
3 Mine Phones, #465177
sn 005384,005378
 
47
Fire Extinguishers
various sizes
 
48
       
49
         
Total
     



 
12/21/2007                                         GenerallnventoryofEquipmentAugust232004
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 